Pottle, J.,
dissenting. The accused having introduced evidence that the principal witness for the State admitted that the arresting officer had, prior to the arrest, offered the witness a sum of money to produce evidence to convict, it was not error, although the witness denied having made such a statement, to permit the arresting officer to testify that he made no such offer. The accused having thus attacked the character and credibility of the State’s witness, the testimony of the arresting officer was admissible in corroboration of that witness, upon the theory that the State’s witness would not likely have made a false statement which tended to discredit his character.